Citation Nr: 0321299	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a heart disorder.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service with the USAFFE (Philippine 
Army) from December 1941 to August 1942, December 9, 1942 to 
December 18, 1942, and October 1945 to March 1946.  He had 
recognized guerilla service from October 1944 to October 
1945.  He was a prisoner of war (POW) from April 1942 to 
August 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
service connection for ischemic heart disease, diagnosed as 
arteriosclerotic heart disease, secondary to beriberi.  In 
January 2003, the Board undertook further development with 
regard to this claim.

The Board notes that a March 1991 decision denied service 
connection for beriberi and arteriosclerotic cardiovascular 
disease.  Although the RO adjudicated the veteran's claim to 
reopen his claim for service connection for a heart disorder, 
specifically ischemic heart disease, diagnosed as 
arteriosclerotic heart disease, as an original claim, the 
Board, in accordance with the United States Court of Appeals 
for Veterans Claims (Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), is obligated to address the issue of new 
and material evidence regardless of whether the RO based its 
determination on that issue.


FINDINGS OF FACT

1.  The RO's March 1991 decision, which denied service 
connection for arteriosclerotic heart disease, was not timely 
appealed following the RO's notice of denial to the veteran, 
and became final.

2.  The additional evidence submitted since the RO's March 
1991 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a heart disorder.

3.  The evidence reasonably shows that the veteran has a 
current diagnosis of arteriosclerotic heart disease, which 
had its origins in service.

CONCLUSIONS OF LAW

1.  The RO decision of March 1991, which denied service 
connection for arteriosclerotic cardiovascular disease, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  The additional evidence presented since March 1991 is new 
and material, and the claim for service connection for a 
heart disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).

3.  A heart disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
Further, the Board acknowledges that on May 1, 2003, after 
the Board undertook additional development, and prior to the 
Board's determination as to whether all the requested 
evidence had been obtained and its consideration of the claim 
on appeal, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid because, in providing only 
30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violates the provision, contained in 38 
U.S.C.A. § 5103, of a one-year period in which to respond to 
such a request.  However, as the Board has granted the 
benefit sought by the veteran in this appeal, both the 
failure to adjudicate the veteran's claim under the 
provisions of the VCAA and the consideration of evidence not 
previously considered by the RO constitute harmless error in 
this instance.

II.  Factual Background

Service medical records do not indicate the veteran was 
treated for complaints or symptoms related to heart disease 
while in service.

An October 1990 VA examination report noted that the veteran 
reported a history of beriberi while in service.  The 
examiner indicated that there were no residuals of beriberi 
found on examination.  The veteran was diagnosed with 
arteriosclerosis of the thoracic aorta.

An October 1990 rating decision denied service connection for 
arteriosclerotic cardiovascular disease.  The denial was 
based on the fact that the veteran did not receive treatment 
for complaints or symptoms related to arteriosclerotic 
cardiovascular disease during service, and such a condition 
was not noted to be manifest to a compensable degree within 
one year of service.

A January 1999 statement for the veteran's private physician 
indicated that he had been diagnosed with arteriosclerotic 
heart disease.

An April 1999 VA examination report noted a diagnosis of 
arteriosclerotic heart disease.

On a VA Form 10-0048, former POW medical history, the veteran 
reported a history of beriberi.  He denied swelling of the 
legs or feet.

A February 2001 statement from F. [redacted]
 indicated that 
Mr. [redacted]
 served with the veteran and was a prisoner of 
war with him.  Mr. [redacted]
 attested to the fact that the 
veteran suffered from beriberi and had swollen legs and feet 
during their captivity in 1942.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2001.  He stated that a third party 
had filled out his Form 10-0048 and he had not read it for 
accuracy prior to its submission to the RO.  He went on to 
indicate that he was not aware that the form indicated that 
he reported no swelling of the legs or feet.  He testified 
that it was his understanding the beriberi was always 
accompanied with swelling of the legs and feet.  He believed 
that, by reporting he had beriberi, he was also reporting 
swelling of the legs and feet.

An August 2001 statement from the veteran's sister indicated 
that her brother came to her home after being released from 
the prison camp in August 1942.  She stated that her brother 
was very sick and had swollen legs and feet at the time.

An April 2003 VA examination report noted that the examiner 
reviewed the veteran's claims file.  Pertinent clinical and 
service history was notated on the examination report.  
Appropriate diagnostic and clinical testing was conducted 
pursuant to which the veteran was diagnosed with 
arteriosclerotic heart disease.  The examiner stated that it 
was "likely" that the veteran's heart condition was related 
to his experiences as a POW during service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

If the veteran was a prisoner of war detained or interned for 
at least 30 days, then certain diseases shall be service 
connected if manifest to a 10 percent degree or more at any 
time after discharge or release from active duty.  See 
38 C.F.R. § 3.309 (d).  The POW presumptive disorders include 
beriberi heart disease.  That term includes ischemic heart 
disease in a former POW who has experienced localized edema 
during captivity.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in March 1991.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis
New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for arteriosclerotic cardiovascular 
disease in March 1991, and because the veteran did not file a 
timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302 (2001), the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The 
VA must review all of the evidence submitted since the last 
disallowance, in this case the RO's March 1991 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that the veteran did 
not receive treatment for complaints or symptoms related to 
arteriosclerotic cardiovascular disease during service, and 
such a condition was not noted to be manifest to a 
compensable degree within one year of service.  The evidence 
of record at the time of the denial constituted the veteran's 
service medical records and an October 1990 VA examination 
report.  The evidence submitted with the current claim 
includes a January 1999 statement from the veteran's private 
physician, an April 1999 VA examination report, a June 1999 
VA Form 10-0048, former POW medical history, a February 2001 
statement from F. [redacted]
, who served with the veteran, 
the veteran's testimony before a hearing officer at a hearing 
held in March 2001, an August 2001 statement from the 
veteran's sister, and an April 2003 VA examination report.

The Board finds that the evidence submitted since the March 
1991 denial contributes significantly to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge, supra.  Specifically, the April 
2003 VA examination report specifically relates the veteran's 
diagnosed heart disorder to service.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for a heart disorder.

Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a heart disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
arteriosclerotic heart disease.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The April 
2003 VA examiner specifically stated, after reviewing the 
veteran's claims file, that it was "likely" that the 
veteran's heart disorder was related to his experiences as a 
POW during service.  As there is a competent medical opinion 
of record relating the veteran's current diagnosis of 
arteriosclerotic heart disease to the veteran's service, 
service connection for a heart disorder is granted.


ORDER

Service connection for a heart disorder  is granted.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

